        Case 1:20-cv-00726-EPG Document 2 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN MILLSAP,                                        Case No. 1:20-cv-00726-EPG (PC)
12                      Plaintiff,
13                                                         ORDER TRANSFERRING CASE TO THE
            v.
                                                           SACRAMENTO DIVISION OF THE
14   T. STANFIELD, et al.,                                 EASTERN DISTRICT OF CALIFORNIA

15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42
18   U.S.C. § 1983.
19
            In his complaint, Plaintiff alleges violations of his civil rights by Defendants. The alleged
20
     violations took place in Sacramento County, which is part of the Sacramento Division of the
21
     United States District Court for the Eastern District of California. Therefore, the complaint
22
     should have been filed in the Sacramento Division.
23
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
24
     court may, on the Court’s own motion, be transferred to the proper court. Therefore, this action
25
     will be transferred to the Sacramento Division.
26
            Good cause appearing, IT IS HEREBY ORDERED that:
27
            1. This action is transferred to the United States District Court for the Eastern District of
28
     California sitting in Sacramento; and
                                                       1
         Case 1:20-cv-00726-EPG Document 2 Filed 05/27/20 Page 2 of 2

 1           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 2   filed at:

 3                                 United States District Court
                                   Eastern District of California
 4                                 501 “I” Street, Suite 4-200
                                   Sacramento, CA 95814
 5

 6

 7   IT IS SO ORDERED.
 8
         Dated:    May 27, 2020                               /s/
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
